IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                            AT NASHVILLE            FILED
                       SEPTEMBER 1999 SESSION
                                                     October 5, 1999

                                                   Cecil Crowson, Jr.
                                                  Appellate Court Clerk
RICHARD CARLTON TAYLOR,         )
                                )   C.C.A. NO. 01C01-9809-CC-00399
          Appellant,            )
                                )   COFFEE COUNTY
VS.                             )
                                )   HON. GERALD L. EWELL, SR.,
STATE OF TENNESSEE,             )   JUDGE
                                )
          Appellee.             )   (Post-Conviction)



FOR THE APPELLANT:                  FOR THE APPELLEE:


RICHARD CARLTON TAYLOR, PRO SE      MICHAEL E. MOORE
7475 Cockrill Bend Ind. Rd.         Solicitor General
Nashville, TN 37209-1048
                                    LUCIAN D. GEISE
                                    Assistant Attorney General
                                    450 James Robertson Pkwy.
                                    Nashville, TN 37243-0493

                                    CHARLES M. LAYNE
                                    District Attorney General

                                    KENNETH SHELTON
                                    Asst. District Attorney General
                                    P. O. Box 147
                                    Manchester, TN 37349




ORDER FILED:____________________



AFFIRMED - RULE 20


JOHN H. PEAY,
Judge
                                                  ORDER



                    The petitioner was convicted of robbery and joyriding. The petitioner

appeals the trial court’s dismissal of his petition for post-conviction relief. Previous

petitions have been filed and heard.



                  On June 29, 1998, petitioner filed a petition for post-conviction relief in

original case number 29,051, the robbery conviction. He also filed a petition to reopen

his previous post-conviction in case number 23,721, the joyriding conviction.1 This Court

previously dismissed the appeal in original case number 23,721 because it was not filed

within ten (10) days of the trial court’s denial of his motion to reopen. See T.C.A. § 40-

30-217(c).



                  In this appeal (the post-conviction relating to the robbery conviction), we find

that the petition was not filed within the one year period of limitations as required by our

statute. See T.C.A. § 40-30-201(a). Further, the petitioner has alleged no ground that

would allow a petition to be filed after the period of limitations has expired. See T.C.A.

§ 40-30-202(b). Accordingly, we affirm the trial court’s dismissal of the petition pursuant

to Rule 20 of the Rules of the Court of Criminal Appeals of Tennessee.




                                                       ________________________________
                                                       JOHN H. PEAY, Judge




         1
        The petitio ner h as re vers ed th e off ens es an d num bers in his p etition s and his br iefs in
these cases.

                                                          2
CONCUR:




________________________________
DAVID H. WELLES, Judge




________________________________
JOHN EVERETT W ILLIAMS, Judge




                                   3